Citation Nr: 1028044	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
meniscal tear of the right knee, currently evaluated as 20 
percent disabling for loss of motion, and 10 percent for 
instability.

2.  Entitlement to a compensable evaluation for residual surgical 
scars, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
status-post right (major) ring finger avulsion injury.

4.  Entitlement to a compensable evaluation for residual scar, 
right ring finger.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for right ankle sprain.

6.  Entitlement to an effective date earlier than June 2, 2006, 
for the award of a 20 percent evaluation for loss of motion of 
the right knee.

7.  Entitlement to an effective date earlier than June 2, 2006, 
for the award of a separate 10 percent evaluation for instability 
of the right knee.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the Veteran's right knee disability 
to 10 percent; continued a noncompensable evaluation for surgical 
scars on the right knee; increased the evaluation for a post-
operative right ring finger disability to 10 percent; continued a 
noncompensable evaluation for surgical scar on the right ring 
finger; and granted service connection for a right ankle 
disability (10 percent).  That rating decision also denied 
service connection for sinusitis, a left knee injury, and 
arthritis of multiple joints.

In June 2005, the Board denied the issue of entitlement to 
service connection for residuals of a left knee injury, 
sinusitis, and arthritis of multiple joints.  The Board also 
remanded the remaining issues for further development.

In a June 2006 rating decision, the RO increased the evaluation 
for right knee pain and loss of motion to 20 percent; and 
assigned a separate 10 percent evaluation for instability of the 
right knee.

The Veteran subsequently appealed the denial of service 
connection for sinusitis to the United States Court of Appeals 
for Veterans Claims (Court).  A memorandum decision was received 
in September 2008, which affirmed the Board's June 2005 denial of 
service connection for sinusitis.  The Court did not adjudicate 
the matters of service connection for left knee injury and 
arthritis of multiple joints, as the Veteran did not present any 
pertinent arguments and the claims were deemed abandoned. 

In March 2009, the Board remanded the claims for further 
development.  The case has since returned to the Board for 
further appellate consideration.

The issues of entitlement to an increased rating for right ring 
finger disability, and residual scar of right ring finger, as 
well as the earlier effective date issues, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in April 2009, the Veteran indicated that 
he wished to withdraw his appeal seeking entitlement to increased 
evaluations for right knee disability, residual scar on the right 
knee, and right ankle sprain.  The Board received such request 
prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an increased 
evaluation for status-post meniscal tear of the right knee are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to a compensable 
evaluation for residuals surgical scars on the right knee are 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).
3.  The criteria for withdrawal by the Veteran of a substantive 
appeal pertinent to the issue of entitlement to an evaluation in 
excess of 10 percent for right ankle sprain are met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence received in April 2009, the Veteran indicated 
that he wished to withdraw from his appeal the issues of 
entitlement to an increased evaluation for status-post meniscal 
tear of the right knee, residual surgical scars on the right 
knee, and right ankle sprain.  The representative reiterated the 
Veteran's request in June 2010 correspondence.  

An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  
Once the Veteran withdrew these issues in writing, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to review 
the increased rating claims for right knee disability, residual 
surgical scar on the right knee, and right ankle sprain, and 
therefore, those claims are dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).


ORDER

The appeal seeking entitlement to an increased evaluation for 
status-post meniscal tear of the right knee is dismissed.

The appeal seeking entitlement to a compensable evaluation for 
residual surgical scars of the right knee is dismissed.

The appeal seeking entitlement to an evaluation in excess of 10 
percent for right ankle sprain is dismissed.  

REMAND

The Veteran is seeking an increased rating for his right ring 
finger disability and residual surgical scar.  In a statement 
received in April 2009, the Veteran requested a VA examination to 
ascertain the current severity of such disabilities.  He 
essentially asserts that his right ring finger disability and 
residual scar are more severe than contemplated by the currently 
assigned evaluations.  

Review of the record shows that the Veteran last underwent a 
"QTC" examination of his right hand in October 2001, and the 
subsequent medical evidence suggests a worsening of disabilities.  
More recently, in 2008, the Veteran sought treatment for right 
hand pain, and a July 2008 VA orthopedic follow-up visit note 
shows an assessment of right ring finger 
posttraumatic/postoperative pain, scarring, and flexion 
contracture.  Further, while an EMG of the right upper extremity 
taken in 2008 showed no abnormality, there was clinical evidence 
of tingling, numbness, and impaired sensation of the medial two 
fingers on October 2008 VA neurology consultation.   The Veteran 
again sought treatment in March 2009 due to complaints of 
progressive weakness of the right hand and "throbbing pain" 
along the scar line; impression was complaints of weakness of the 
right hand and pain since complicated tendon repair surgeries; 
weakness likely secondary to functional impairment from imperfect 
tendon repair and chronic pain.  Given such evidence and the 
Veteran's reports of increased pain and weakness, the Board finds 
that a VA C&P examination is necessary to ascertain the current 
severity of the right ring finger disability and the residual 
scar on the right ring finger.

Lastly, the Board notes that the Veteran's statements contained 
in an August 2006 VA Form-9 could be construed as a notice of 
disagreement as to the effective dates assigned for the 20 
percent evaluation for loss of right knee motion, and the 10 
percent evaluation assigned for instability of the right knee.  
Since the Veteran filed a timely notice of disagreement with 
respect to the assigned effective dates, the Board's jurisdiction 
has been triggered.  At this point, the issues must be REMANDED, 
per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO 
can issue a statement of the case (SOC) pertinent to entitlement 
to an earlier effective date.  
Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule a VA 
examination to ascertain the current nature 
and severity of the Veteran's service-
connected right ring finger disability.   
The Veteran requests that the examination 
take place at the Coatesville VAMC, if at 
all possible (see April 2009 statement).  
All required tests and studies should be 
completed.  The claims folder and a copy of 
this REMAND, must be made available to and 
reviewed by the examiner prior to the 
examination.  

The examiner is asked to:  

a)  identify all right ring finger 
symptomatology, including, if appropriate, 
tenderness, pain, limitation of motion, 
ankylosis, and numbness;  

b) characterize any ankylosis as favorable 
or unfavorable; 

c) identify any nerve damage caused by the 
right ring finger disability, indicate 
whether it is wholly sensory, and 
characterize it as mild, moderate or 
severe; 

d) consider whether the Veteran's right 
ring finger symptoms cause functional loss 
due to reduced or excessive excursion, 
decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, adhesion, 
and/or defective innervation and, if so, 
describe the extent of this loss during 
flare-ups or after repetitive use in terms 
of 
additional loss of motion beyond that which 
is observed clinically; 

e) describe generally the impact of the 
Veteran's right ring finger disability on 
his daily activities and employability; and

f) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.  

All findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  The AMC should also schedule the 
Veteran for a VA examination to assess the 
nature and severity of his residual scar, 
right ring finger.  All required tests and 
studies should be completed.  The claims 
folder and a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to the examination. 

In addition to evaluating this scar 
according to the rating criteria for skin 
disabilities in place prior to August 30, 
2002 and since August 30, 2002, the 
examiner should specifically determine the 
extent, if any, that the scar affects the 
function of the right hand, to include any 
other fingers of that hand.  Specifically, 
the examiner should also comment on the 
Veteran's complaints of "throbbing pain" 
along the scar line.  

All findings, and the reasons and bases, 
should be set forth in sufficient detail.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the AMC should readjudicate 
the Veteran's increased rating claims for 
right ring finger disability and residual 
scar, right ring finger based on all of the 
evidence of record.   If any benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, provide the Veteran 
and his representative a supplemental 
statement of the case and an opportunity to 
respond thereto. 

4.  The AMC should issue a SOC addressing 
the issue of entitlement to an effective 
date earlier than June 2, 2006, for the 
award of a 20 percent evaluation for loss 
of motion of the right knee, and 
entitlement to an effective date earlier 
than June 2, 2006, for the award of a 10 
percent evaluation for instability of the 
right knee.  The Veteran is hereby notified 
that, following the receipt of the SOC 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired. 
If, and only if, a timely substantive 
appeal is filed, should this issue be 
returned to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the RO; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


